Plaintiff has appealed from an order of Sullivan County Court which denied her motion for summary judgment. Plaintiff had brought action upon a separation agreement. Defendant’s amended answer, apart from denials, in four separate defenses and a counterclaim, alleges, among other matters, payment as well as fraud in the procuring of the agreement in suit by representations known to her to be false and untrue and made with intent to deceive defendant. The issues were tried at a Trial Term of the County Court and a verdict rendered by the jury in favor of the defendant. The verdict was set aside and a mistrial declared. The record discloses a triable issue of fact. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.